Citation Nr: 1423703	
Decision Date: 05/24/14    Archive Date: 06/03/14

DOCKET NO.  10-07 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable initial rating for bilateral hearing loss.

2.  Entitlement to a higher initial rating for service connected coronary artery disease (CAD), currently rated 30 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1969 to March 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2009 and February 2011 rating decisions by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled for a hearing before a Veterans Law Judge in August 2012 and was notified of this hearing in a letter dated in July 2012.  Thereafter, the Veteran's representative submitted a statement dated in August 2012 indicating that the Veteran wished to cancel his hearing.  Accordingly, the Veteran's request for a hearing is withdrawn.

This case was previously before the Board in September 2012 when it was remanded for further consideration.

In the Board remand, the Board acknowledged that there is evidence in the claims file indicating that the Veteran is unemployable due to his service-connected disabilities and concluded that it has jurisdiction over the issue of entitlement to a TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).

In a rating decision dated in March 2013, the RO denied entitlement to an evaluation in excess of 50 percent disabling for posttraumatic stress disorder.  The Veteran filed a timely notice of disagreement and was issued a Statement of the Case in October 2013.  Thereafter, in a rating decision dated in October 2013, the Veteran's evaluation for posttraumatic stress disorder was increased to 70 percent disabling, effective September 24, 2012.  Subsequently, there was no substantive appeal filed.  Accordingly, that claim is not in appellate status before the Board and will not be addressed herein.


FINDINGS OF FACT

1.  The results of audiometric tests conducted in August 2007 show that the Veteran had level I hearing in his right ear and level IV hearing in his left ear.

2.  The results of audiometric tests conducted in January 2010 show that the Veteran had level I hearing in his right ear and level III hearing in his left ear.

3.  The results of audiometric tests conducted in January 2012 show that the Veteran had level I hearing in his right ear and level II hearing in his left ear.

4.  The Veteran's coronary artery disease is not manifested by more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

5.  Service connection has been granted for posttraumatic stress disorder, evaluated as 50 percent disabling, prior to September 24, 2012, and 70 percent disabling, beginning September 24, 2012; coronary artery disease, evaluated as 30 percent disabling effective December 2, 2010; tinnitus, evaluated as 10 percent disabling effective December 19, 2006; and bilateral hearing loss, evaluated as noncompensably disabling effective December 19, 2006.  The Veteran's disabilities have a combined rating of 60 percent disabling, for the period prior to December 2, 2010, 70 percent disabling, for the period beginning December 2, 2010, to prior to September 24, 2012, and 80 percent disabling, for the period beginning September 24, 2012. 

6.  The evidence shows that the Veteran's service-connected disabilities preclude him from securing and maintaining substantially gainful employment beginning July 23, 2011.



CONCLUSIONS OF LAW

1.  The criteria for assignment of a compensable initial evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2013).

2.  The criteria for an initial disability rating in excess of 30 percent for the Veteran's coronary artery disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.7, 4.104, Diagnostic Code 7005 (2013).

3.  The criteria for a total rating based on individual unemployability due to service-connected disabilities have been met beginning July 23, 2011.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91.  Thus, VA's duty to notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  In addition, private treatment records and records associated with a claim for Social Security Administration benefits have been associated with the claims file.  The appellant was afforded a VA medical examinations in April 2007, January 2010, January 2011, and January 2012.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 ; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Hearing Loss

The Veteran seeks a compensable initial evaluation for bilateral hearing loss.

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998), quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In addition, exceptional patterns of hearing impairment exist for VA purposes when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels or more.  Then, the rating specialist must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Exceptional patterns of hearing impairment also exist for VA purposes when the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  Then, the Roman numeral designation for hearing impairment will be selected from either Table VI or Table VIa, whichever results is the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  

On the authorized audiological evaluation in April 2007, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
10
75
75
LEFT
15
40
95
85

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 80 percent in the left ear.

The pure tone thresholds average 94 in the right ear and 80 in the left ear.  Neither ear hearing loss meets the criteria of an exceptional pattern of hearing loss pursuant to 38 C.F.R. § 4.86.  Under Table VI, the examination results correspond to category I for the right ear and category IV for the left ear.  These categories correspond with a noncompensable evaluation.

An October 2007 audiology consultation revealed normal hearing through 2000 Hz and sloping to a severe sensorineural hearing loss 3000 to 8000 Hz in the right ear.  There was normal hearing through 1000 Hz and sloping from mild to profound sensorineural hearing loss 1500 to 8000 Hz in the left ear.  

Private audiology examination dated in August 2009 revealed pure tone thresholds of:



HERTZ



1000
2000
3000
4000
RIGHT
30
30
-
80
LEFT
25
50
-
90

The results of the speech recognition testing was 100 percent in the right ear and 70 percent in the left ear.  

It is noted that although the results were provided in graphical form, there is no marking indicating that testing was performed at 3000 Hz.  In addition, although speech recognition testing was performed, there is no indication that these tests were performed using the Maryland CNC test.  As such, the test is not adequate for VA rating purposes.  However, even considering the results provided, they do not result in a compensable evaluation.

On the authorized audiological evaluation in January 2010, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
20
85
85
LEFT
20
40
90
90

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 88 percent in the left ear.

The pure tone thresholds average 52 in the right ear and 60 in the left ear.  Neither ear hearing loss meets the criteria of an exceptional pattern of hearing loss pursuant to 38 C.F.R. § 4.86.  Under Table VI, the examination results correspond to category I for the right ear and category III for the left ear.  These categories correspond with a noncompensable evaluation.

On the authorized audiological evaluation in January 2012, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
25
80
80
LEFT
20
50
85
85

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.

The Veteran was diagnosed with sensorineural hearing loss from 500 to 4000 Hz in both ears.

The pure tone thresholds average 51 in the right ear and 60 in the left ear.  Neither ear hearing loss meets the criteria of an exceptional pattern of hearing loss pursuant to 38 C.F.R. § 4.86.  Under Table VI, the examination results correspond to category I for the right ear and category II for the left ear.  These categories correspond with a noncompensable evaluation.

It has been established that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The VA examinations dated in April 2007, January 2010, and January 2012, address the functional and daily life effects of the Veteran's hearing loss disability.  See Martinak, 21 Vet. App. at 455-56 (VA audiology examination must include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities).  That is, the examinations in January 2010 and January 2012 discussed the impact of the Veteran's hearing loss on his occupational activities.  In addition, the January 2012 examination report discussed the impact of the Veteran's hearing loss on his daily activities.  Therefore, throughout the appeal, the functional and ordinary daily life effects of the Veteran's hearing loss disability have been adequately discussed.

The audiometric evaluations discussed above do not reveal results warranting a compensable evaluation for bilateral hearing loss.  As such, the claim is denied.

B.  Coronary Artery Disease

The Veteran seeks entitlement to an initial rating in excess of 30 percent disabling for CAD.

The Veteran's service-connected coronary artery disease is currently evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7005.  Under Diagnostic Code 7005 a 30 percent rating is warranted when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. 

A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or; when a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

A 100 percent rating is warranted for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

In October 2009 the Veteran underwent echocardiography.  The impression provided was that there was limited examination due to poor acoustical windows.  There was normal left ventricular systolic function with an ejection fraction of 55 percent.  There was trace mitral regurgitation and mild tricuspid regurgitation with a right ventricular systolic pressure of 21 mmHg without evidence of pulmonary arterial hypertension.

March 2010, April 2010, July 2010, August 2010, September 2010, October 2010, July 2011, and November 2011 private treatment notes reveal a diagnosis history of no coronary artery disease.

In October 2010 the Veteran underwent a nuclear cardiac stress test.  The impression provided was normal clinical response to pharmacologic stress with chest pain during the procedure.  There was normal electrocardiographic response to pharmacologic stress.  Myocardial perfusion imaging was mildly abnormal.  There was a small to medium sized area of mild ischemia in the inferior, and inferolateral walls.  Overall left ventricular systolic function was normal with no wall motion abnormalities.  The left ventricular ejection fraction was 58 percent.  Stress images were not available GI interfered with quality of the study.  Clinical correlation was suggested.

An October 2010 scan of the chest revealed the heart to be unremarkable.  The impression was normal chest for age without pneumonia or congestive failure.

The Veteran underwent a computed tomography scan of the coronary arteries in October 2010.  The Veteran was found to have less that 50 percent stenosis within the proximal LAD related to calcific plaque.  There was no hemodynamically significant stenosis involving the right or left coronary artery systems.  There was right coronary artery dominance.

In October 2010 and November 2011 the Veteran was noted to have myocardial ischemia inferior wall and myocardial ischemia lateral.  

The Veteran was afforded a VA medical examination of the heart in January 2011.  The Veteran was reported to be diagnosed with coronary artery disease.  The Veteran was not taking continuous medication for the condition.  There was no history of percutaneous coronary intervention, myocardial infarction, coronary bypass surgery, heart transplant, implanted cardiac pacemaker, or implanted automatic implantable cardioverter defibrillator (AICD).  There was no congestive heart failure.  The examiner cited an October 2010 exercise test and reported that the Veteran had 6.1 METs.  The examiner cited an October 2010 test and reported a left ventricular ejection fraction of 58 percent.  

In April 2011 the impression was rendered that the Veteran had a positive stress test in the inferior and inferolateral distributions with a CT angiogram of the coronary arteries showing only mild plaque in the left anterior descending artery and no significant obstructive lesions.  There was normal left ventricular systolic function with a left ventricular ejection fraction of 58 percent by cardiac CT.  There was normal blood pressure.  It was noted that the heart racing, although is not abnormal, is symptomatic with symptoms of light-headedness although no true syncope and certainly worrisome for cardiac arrhythmias.  The Veteran's electrocardiogram showed no evidence of delta wave or any other arrhythmias.

In May 2011 it was noted that a cardiac CT showed just less than 50 percent narrowing of the left anterior descending artery with mild calcification.  It was noted that this was felt to be a nonobstructive lesion.  The provider noted that otherwise the coronary arteries were all normal in a right dominant system.  Carotid ultrasound dated in August 2010 was noted to reveal less than 40 percent stenosis of bilateral internal carotid artery and normal vertebral flow.  The results of the October 2009 echocardiogram were discussed.  The impression was rendered that the Veteran's cardiac evaluation was essentially negative.  The CT of the brain and head showed no abnormalities and was completely normal.  He had no episodes of syncope or near-syncope.  The ambulatory monitor showed normal sinus rhythm with no evidence of any tachy or bradyarrhythmias.  Blood pressure was excellent on no medication.  It was normal.  The carotid ultrasound showed minimal plaque with no obstructive lesions.  There was normal left ventricular systolic function and no valvular heart disease.

In August 2012 the Veteran was noted to have normal blood pressure.  He had symptoms of palpitations and heart fluttering that he had since he was seen in 2011.  The fluttering in the heart rate was lasting and happening every three to four hours.  They happened about every other day.  When his heart was monitored in 2011 it showed sinus tachycardia almost 49 percent of the time and this was possibly an inappropriate sinus tachycardia.  He had frequent PVCs and some PACs but no sustained tachy or brady arrhythmias.  At that time his average heart rate was 75 and the maximum average was 139.  The peak was 160.  He had never had any documented atrial fibrillation or atrial flutter and no syncopal events.  The impression rendered was that his symptoms of fluttering and continued tachycardia were apparently worse since the prior month and persistent.  He had no history of atrial fibrillation and no history of syncope or near-syncope.  Blood pressure was quite normal on no medications.  

Entitlement to an evaluation in excess of 30 percent disabling for coronary artery disease is not warranted.  At no point during the period on appeal did the Veteran's coronary artery disease manifest congestive heart failure, a workload of 5 or less METs, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Therefore, the claim is denied.

C.  Extraschedular Consideration

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disabilities.  As discussed above, there is a higher rating available under the diagnostic codes addressed in this decision, but the Veteran's bilateral hearing loss and coronary artery disease are not productive of the manifestations that would warrant higher ratings.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

III.  TDIU

The Veteran seeks entitlement to a TDIU.  In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(c).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability or one 40 percent disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric will be considered as one disability.  See 38 C.F.R. § 4.16(a)(3).

Service connection has been granted for posttraumatic stress disorder, evaluated as 50 percent disabling, prior to September 24, 2012, and 70 percent disabling, beginning September 24, 2012; coronary artery disease, evaluated as 30 percent disabling effective December 2, 2010; tinnitus, evaluated as 10 percent disabling effective December 19, 2006; and bilateral hearing loss, evaluated as noncompensably disabling effective December 19, 2006.  The Veteran's disabilities have a combined rating of 60 percent disabling, for the period prior to December 2, 2010, 70 percent disabling, for the period beginning December 2, 2010, to prior to September 24, 2012, and 80 percent disabling, for the period beginning September 24, 2012.

As such, the Board notes that the Veteran meets the schedular criteria for a TDIU beginning December 2, 2010.

VA hearing examination report in January 2010 noted that there were significant effects on the Veteran's occupation due to hearing difficulty.  

A VA medical examiner in January 2011 rendered the opinion that the Veteran's ischemic heart disease did not impact his ability to work.  The Veteran was noted to be employed full time as a fleet mechanic.

In November 2011 the Veteran was afforded a VA examination regarding PTSD.  The examiner indicated that the Veteran had continued to work full time.  He fell from a semi-truck in July 2011 and injured his cervical spine.  He was on Worker's Compensation.  The Veteran did not believe that he would be able to return to work.  The Veteran acknowledged being overwhelmed by the demands of the job.  He fell behind at times, prior to the accident, he was able to do his job without formal incident or disciplinary action.  The examiner noted that while the Veteran's recent work-related accident kept the Veteran from returning to work due to physical limitations, the Veteran acknowledged having problems with concentration that made it difficult to manage his workload as a lead vehicle mechanic.  The examiner noted that the Veteran was likely to work in a part-time sedentary position that is flexible with respect to deadlines and hours worked, and required minimal paperwork or duties that require higher cognitive functions.

Upon examination in December 2011 the opinion was rendered that the Veteran's general health would have minimal effect on his employability in an active job.  A sedentary job would not affect his employability.  His coronary artery disease would have minimal effect on his employability in an active job and no effect on a sedentary job.  His estimated METS was 7 to 8.  However, the examiner noted that comment could not be made on the Veteran's hearing loss.  

In January 2012 the Veteran was afforded a VA audiological examination.  The Veteran stated that he felt his hearing had decreased since his last hearing test.  He reported difficulty hearing in a crowd.  Hearing aids did not seem to help with understanding conversation especially in the presence of background noise.  His wife complained about him not being able to understand her.  He was noted to be a mechanic and it was difficult for him to have conversations with customers, particularly while on the phone.  The examiner rendered the opinion that the Veteran's hearing loss should not preclude or exclude him from acquiring and maintaining gainful employment; other than jobs that have hearing requirements such as a firefighter, police officer, air traffic controller, etc.  Tinnitus was noted to not impact on the Veteran's employability.

A psychiatric evaluation dated in September 2012 found that the Veteran's testing indicated that the Veteran had a severe level of PTSD symptoms.  Objective measures suggested a moderate level of depressive and anxiety symptoms.  Personality assessment suggested that people with the Veteran's clinical profile present with phsycial concerns and a depressed mood.  They feel nervous, tense, unhappy, insecure, anxious, and guilty.  They have difficulty managing routine affairs, present with memory problems, concentration problems, and an inability to make decisions.  They are indifferent to many of the things they once enjoyed and believe they are not able to function well in life.  Individuals with the Veteran's profile are very introverted, feel very uneasy in close interpersonal relationships, become very anxious around other people and they experience periods in which they withdraw almost completely from others.  It was the examiners opinion, based upon the totality of the evidence from the Clinical Interview, the summary of the Veteran's attorney, and the test results, that there is sufficient evidence to support the diagnosis of posttraumatic stress disorder, major depressive disorder, moderate, generalized anxiety disorder, and personality disorder NOS.  It was also the examiner's opinion that the Veteran was not capable of maintaining employment.

SSA records and a statement of the Veteran's employer reveal that the Veteran reported that he worked full-time until July 22, 2011, so entitlement to TDIU is not warranted prior to that date.  The employer's statement indicated that the Veteran began on Worker's Compensation thereafter.

The SSA records indicate a finding that the Veteran's anxiety and affective disorders were non severe, resulted in mild restriction of activities of daily living, difficulties in maintaining social functioning, and difficulties in maintaining concentration, persistence or pace.  There were no repeated episodes of decompensation, each of extended duration.  

In an SSA examination dated in May 2012 the Veteran's spouse was noted to report that the Veteran's anxiety had increased in severity since the on the job accident in July 2011.  Under functional ability it was noted that the Veteran is capable of managing his own funds.  His social functioning appeared marginal based on reports of social isolation and avoidance.  Functional ability appeared moderately impaired on reported symptoms of anxiety and depression.  The Veteran was diagnosed with posttraumatic stress disorder, chronic, and adjustment disorder with depressed mood and assigned a GAF (Global Assessment of Functioning) score of 54.

After reviewing the pertinent evidence of record, the Board concludes that the criteria for the award of a TDIU have been met beginning July 23, 2011.  The Veteran's service-connected disabilities meet the schedular criteria for the award of a TDIU.  The Veteran has reported that he stopped working on July 22, 2011, and the Veteran's employer noted that the Veteran stopped working on July 22, 2011, due to an accident that caused nonservice connected disabilities and was placed on Worker's Compensation.  Although opinions have been obtained indicating that the Veteran is capable of sedentary work, a private examination in February 2012 found that the Veteran was unable to work due to his PTSD symptoms.  Additionally, it was noted that the Veteran was having difficulties at work prior to his on the job injury and that he felt that he could not return to work.  Lastly, the Veteran's training is not in a sedentary employment field.  As such, the Board finds that the evidence is at least in equipoise that the Veteran is unemployable beginning July 23, 2011.  Therefore, entitlement to a TDIU is granted effective July 23, 2011.



ORDER

Entitlement to a compensable initial rating for bilateral hearing loss is denied.

Entitlement to a higher initial rating for service connected CAD, currently rated 30 percent disabling, is denied.

Subject to the law and regulations governing payment of monetary benefits, entitlement to a TDIU is granted effective July 23, 2011.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


